Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5 are pending in this application.
3.	Claims 1-5 are allowed in this office action.

EXAMINER’S AMENEMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Rink on March 25, 2021.

The specification has been amended as follows:

Please amend paragraph [0018] as: In one embodiment, the ocular disease is caused by eyes regression of neovascularization.

Please amend paragraph [0023] as: The present invention provides a method for treating an ocular disease, comprising administering to a subject in need thereof a composition comprising a therapeutically effective amount of beauvericin, which is a L-N-methylphenylalaline coupled with three D-2-hydroxyisovaleric acid, and has a structural formula: 
    PNG
    media_image1.png
    186
    188
    media_image1.png
    Greyscale
 .

Please amend paragraph [0026] as: In one embodiment, the ocular disease is caused by eyes regression of neovascularization. Some examples of the ocular disease include age-related macular degeneration (AMD), diabetic retinopathy (DR) and macular edema (ME). In preferable examples of the invention, the ocular disease is non-proliferation diabetic retinopathy (NPDR) or wet age-related macular degeneration (wet AMD).

Claim 2 has been amended as follows:

2. (Currently amended) The method of claim 1, wherein the ocular disease is caused by eyes regression of neovascularization. 

Claims 1 and 3-5 as set forth in the claims filed on April 1, 2020.

Claims 1-5 are allowed.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: A method for treating an ocular disease, which comprises administering to a subject in need thereof a composition comprising a therapeutically effective amount of beauvericin:
    PNG
    media_image1.png
    186
    188
    media_image1.png
    Greyscale
. The closest art is Chadli et al (US 2014/0371158). Chadli et al teach methods of inhibiting the Hsp90 chaperone pathway by contacting one or more target cells with an effective amount of beauvericin. The methods can reduce the viability of the target cells, for example, by increasing apoptosis or pro-apoptotic pathways. In preferred embodiments, the methods reduce or do not increase Hsp70, Hsp24, Hsp40, or HOP expression, reduce or do not increase the heat shock response; reduce or do not increase pro-survival pathways in the cells (see abstract). Chadli et al teach that beauvericin composition can be administered by the ocular route (see paragraph [0071]). Kaushal et al (US 2010/0068141) teach methods of treating an ocular disease by inducing a heat shock response that recruits stem cells to the eye to repair damaged tissue (see paragraph [0004]). Kaushal et al teach pharmaceutical preparations comprising agents capable of inducing or replicate heat shock (e.g., by increasing the expression of activity of HsP70 or Hsp90) in an ocular tissue (see paragraph [0078]). Additionally, Serizawa et al (US 2014/0275091) teach a method for increasing Hsp70 levels in ocular tissue comprising administering topically on the ocular 
Chadli et al teach administering beauvericin by ocular route, and administering beauvericin inhibits the Hsp90 chaperone pathway and reduces or does not increase Hsp70, Hsp24, Hsp40, or HOP expression, reduces or does not increase the heat shock response; reduces or does not increase pro-survival pathways in the cells. From teachings of Kaushal et al and Serizawa et al teach one of ordinary skill in the art would not be motivated to administer beauvericin to treat ocular diseases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1-5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654